Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4, 6-8, 11-14, 16 and 17 of N. Auner et al., App. No. 16/647,573 (Nov. 17, 2017).  Claims 6-8, 11-14, 16, and 17 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1-4 are under examination and stand rejected.  

Election/Restrictions 

Applicant previously elected Group I, now claims 1-4, without traverse in the Reply to Restriction Requirement filed on December 17, 2020.  Claims 6-8, 11-14, 16, and 17 to the non-elected inventions are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  

Pursuant to the Election of Species Requirement, Applicant elected, without traverse, the chemical species Me2Si(H)Cl and the substrate species of monosilanes for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-4 of the elected invention read on the elected species.  The elected species was searched and found to be unpatentable pursuant to  35 U.S.C. 103(a).  Pursuant to MPEP § 803.02, the search was not extended.  As such, the provisional election of species is maintained pursuant to 37 CFR 1.142(b) but no claims are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

As discussed below, elected claims 1-4 are free of the art of record subject to a non-statutory double patenting rejection over N. Auner et al., US 11,008,349 (2021).  Should Applicant overcome the non-statutory double patenting rejection, withdrawn claims 6-8, 

Claim Objections

Claim 1 is objectionable on the grounds that it should be amended as follows:

subjecting a silane substrate comprising at least one silane selected from the group consisting of:
(i) monosilanes,
(ii) disilanes,
(iii) oligosilanes, and
(iv) carbodisilanes,
with the proviso that the at least one silane 

to conform to proper Markush language and to clarify antecedent basis.  MPEP § 2173.05(h) (Markush language); MPEP § 2173.05(e) (antecedent basis).  Also, capitalization is not recommended as it is generally used within claims only in specific instances.  See e.g., MPEP § 608.01(v).  




2. A process according to claim 1, wherein the silane substrate 
consists of:
(i) monosilanes,
(ii) disilanes,
(iii) oligosilanes, or
(iv) carbodisilanes, 

or some variation thereof.  This amendment is recommended for the following reasons.  A claim term set off with ‘consisting of’ is closed to unrecited elements.  MPEP § 2111.03(II).  The amendment makes it more clear that the selected silane of Markush groups (i)-(iv) does not include (is closed to) other silanes.  

It is also recommended that the claims be amended generally to conform to the conventional language to define Markush alternatives, i.e., either:

“wherein the alternative is selected from the group consisting of A, B, C and D”; or 
“wherein the alternative is A, B, C or D”.  See MPEP § 2173.05(h), and including using comma’s between Markush alternatives.  

Thus for example, it is recommended that the following portion of claim 3 be amended as follows:

3. The process of claim 1, wherein (i) the monosilanes are selected from the group consisting of formulas: MeSiCl3, Me2SiCl2, Me3SiCl, MeSiHCl2, Me2SiHCl, MeSiH2Cl, MeSiH3, Me2SiH2 and Me3SiH

as well as the additional portions of claim 3 and applicable portions of claims 1, 2, and 4.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Nonstatutory Double Patenting Rejection over N. Auner et al., US 11,008,349 (2021)

Instant claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claim 18 of N. Auner et al., US 11,008,349 (2021) (“the ‘349 patent”).  

Instant claims 1-4 are not patentably distinct from conflicting claim 18 of the ‘349 patent in view of secondary references A. Dean et al., US 4,139,428 (1979) (“Dean”) or Y. Hoh et al., Production and Electrolysis of Light Metals. Pergamon, 223-234 (1989) (“Hoh”) in further view of T. Eggman, “Hydrides”, Kirk-Othmer Encyclopedia of Chemical Technology, 607-631 (2004) (“Eggman”).  




18. The process of claim 12 wherein in step A) Me2SiHCI is produced by the reaction of Me2SiCl2 with lithium hydride in the presence of n-Bu4PCI in diglyme as solvent

Diglyme of conflicting claim 18 meets the instant claim 1 limitation of “an ether solvent having a boiling point of greater than 70°C”.   See specification at page 14, line 2.  

As such, conflicting claim 18 clearly recites each and every limitation of instant claims 1-4 except for the instant claim 1 recitations of:

wherein the process further comprises the step of separating the LiCl formed and the step of regeneration of LiH from the separated LiCl and 

wherein the process is conducted at a temperature of from about -40°C to about 250°C

The claim 1 LiCl recycling step, not present in conflicting claim 18, is obvious in view of the secondary references Dean, Hoh, and Eggman for the reasons discussed in detail in the previous Office action (Final Rejection issued on September 14, 2021).  That is, In order to improve reaction economy and avoid waste, one of ordinary skill in the art is further motivated with a reasonable likelihood of success to convert/recycle the LiCl byproduct of the conflicting claim 18 process to lithium metal according to the electrolysis procedure of either of Dean or Hoh by first adjusting the ratio of LiCl/KCl to the 60:40 eutectic mixture (e.g. by addition of KCl) and thereafter subject such eutectic mixture to electrochemical hydrolysis to give lithium metal as detailed by Dean or Hoh. One of skill in the art is further motivated with a reasonable likelihood of success to further convert the lithium metal (as obtained above according to either of Dean or Hoh) to lithium hydride according to the process of Eggman in view of the utilities for lithium hydride as taught by Eggman.  

broad temperature limitation of “-40°C to about 250°C” not present in conflicting claim 18, this limitation is clearly obvious as optimization of temperature as a result effective variable.  MPEP § 2144.05(II).  

Provisional Nonstatutory Double Patenting Rejection over N. Auner et al., US 16/647,719 (2020)

Instant claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claim 12 (filed on of January 31, 2022) in N. Auner et al., US 16/647,719 (2020) (“the ‘719 Application”).  

Instant claims 1-4 are not patentably distinct from conflicting claim 12 of the ‘719 Application in view of secondary references A. Dean et al., US 4,139,428 (1979) (“Dean”) or Y. Hoh et al., Production and Electrolysis of Light Metals. Pergamon, 223-234 (1989) (“Hoh”) in further view of T. Eggman, “Hydrides”, Kirk-Othmer Encyclopedia of Chemical Technology, 607-631 (2004) (“Eggman”).  

Dependent conflicting claim 12 recites:

12. wherein in step A) Me2SiHCl is produced by the reaction of Me2SiCl2 with lithium hydride in diglyme as solvent,

Diglyme of conflicting claim 12 meets the instant claim 1 limitation of “an ether solvent having a boiling point of greater than 70°C”.   See specification at page 14, line 2.  




wherein the process further comprises the step of separating the LiCl formed and the step of regeneration of LiH from the separated LiCl and 

wherein the process is conducted at a temperature of from about -40°C to about 250°C

Accordingly, instant claims 1-4 are obvious over the secondary references for the same reasons given above in US 11,008,349 (2021). 

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Subject Matter Free of the Art of Record

Claim 1 (and its dependent claims 2-4) are free of the art of record.  Claim 1 is directed to a process for the preparation of methylchlorohydridomonosilanes, selected from the group consisting of Me2Si(H)Cl, MeSi(H)Cl2, and MeSi(H)2Cl by hydrogenation with LiH, which can be summarized as follows.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 1 further requires 

an ether solvent having a boiling point of greater than 70°C, in the absence of AlCl3 . . . and wherein the process is conducted at a temperature of from about -40°C to about 250°C and wherein the hydrogenation reaction a), the redistribution reaction b) and the cleavage reaction c) are carried out simultaneously

The closest prior art of record is Y. Toyoda et al., JP 03024901 (1991) (“Toyoda”) in combination with secondary art.  Toyoda was discussed in detail in the previous Office action.  The Toyoda reaction of his Examples 1-3 is summarized below.   See Toyoda English-Language Machine Translation at pages 18-19 of 22 pages.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Toyoda Examples 1-3 primarily differ from the instant claims in that Toyoda does not teach the claim 1 element of “an ether solvent having a boiling point of greater than 70°C”.  Rather Toyoda teaches that the solvent is a molten salt.  



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Finholt at page 2695, col. 1.  Finholt differs from the instant claims in that both chlorines are reduced (i.e., the claimed product is not produced and the reaction is not a “redistribution reaction”).  Finholt further discloses that use of NaH in the same reaction gave no product without addition of aluminum chloride.  Finholt at page 2695, col. 1.  Selective reduction less than all chorines to hydrogen (i.e.,  Cl-Si-Cl → Cl-Si-H) has proved problematic.  In another example T. Hiiro et al., US 4,115,426 (1978) (“Hiiro”) teaches synthesis of dialkylchlorosilanes by the selective reduction of the corresponding dialkyldichlorosilane sodium borohydride, optionally combined with sodium hydride, as the reducing agent in a solvent which is either N,N'-dimethylimidazolidinone or N,N,N',N',N',N'-hexamethylphosphoric triamido.  Hiiro at col. 2, lines 1-5, 10-15.  




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Hiiro primarily differs from claim 1 in that Hiro does not teach the claimed lithium hydride or ether solvent.  See also I. Masayoshi et al., JP 6348289 A (1988); A. Berger et al., US 3,496,206 (1970) (“Berger”); G. Koerner et al., US 4,816,541 (1989) (“Koerner”).  

Applicant apparently has solved the problem of using lithium hydride in an ether solvent by employing a redistribution catalyst.  Specification at page 6, lines 24-25.  Specification Examples 1-4 employ n-Bu4PCl as the redistribution catalyst.  Specification at pages 35-37.  It is noted that a “redistribution catalyst” is not a limitation of claim 1.  But it is also noted that the claimed reaction proceeds (at least to some degree) in the absence of a “redistribution catalyst”.  See e.g., Specification at pages 41-42 (Examples 12 and 14).  As such, a § 112 rejection of claim 1 based on unclaimed essential matter does not appear applicable.  MPEP § 2172.01.  

In view of the above-cited art, in the absence of knowledge of Applicant’s redistribution catalyst, one of ordinary skill in the art is not motivated with a reasonable likelihood of success to prepare any of Me2Si(H)Cl, MeSi(H)Cl2, or MeSi(H)2Cl by hydrogenation of a chlorinated silane with LiH in an ether solvent.  For example, one of ordinary skill in the art is not motivated to replace the molten salt solvent of Toyoda with an ether solvent, particularly in view of the secondary art.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622